Citation Nr: 0907981	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1949 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision by the Department of Veterans Affairs (VA) Tiger 
Team Special Processing Unit in Cleveland, Ohio, which, in 
pertinent part, denied service connection for residuals of 
cold injury to the hands and feet.  Jurisdiction of the claim 
remains with the VA Regional Office (RO) in Providence, Rhode 
Island.

In June 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In September 2006, the Board denied the Veteran's appeal for 
the issue of entitlement to service connection for residuals 
of cold injury to the hands and feet.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2008, the Court issued an 
order that granted a Joint Motion for Partial Remand, and 
remanded the matter to the Board for action in compliance 
with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the Joint Motion for Partial 
Remand, a remand is necessary in order to obtain a new VA 
examination.  Specifically, the Joint Motion found that the 
August 2003 VA examination, on which the Board's decision was 
based, was inadequate because the examiner only found that 
there was no orthopedic evidence of any permanent effects of 
a cold injury such as frostbite to either the upper or lower 
extremities.  The examiner failed to address whether there 


were any neurological and/or vascular manifestations of such.  
In this regard, the Joint Motion notes that the examiner did 
not administer any vascular and clinical tests such as status 
of peripheral pulses, evidence of vascular insufficiency, 
objective sensory changes, etc.  Furthermore, despite the 
Veteran's complaints that the skin peels off of his hands, 
the examiner stated that there was no such reaction at the 
time of the examination.  The Joint Motion points out that 
the Board did not discuss whether a new examination should be 
conducted during such a skin peeling episode.  The Board 
notes that the Veteran reported to the VA examiner that this 
tended to occur in the fall months.  Therefore, a new VA 
examination should be scheduled during the fall months, if 
possible.  See Ardison v. Brown, 2 Vet. App. 405 (1994) 
(holding that in evaluating disabilities that are subject to 
periodic exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).

Additionally, in November 2008, the Veteran and his attorney 
submitted both a newspaper article and additional argument 
requesting a VA examination.  The Veteran did not waive his 
right to have this information and evidence first considered 
by the RO.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date.  Thus, 
corrective notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to include 
notice of the type of evidence needed to 
establish a disability rating and an 
effective date as set out in 
Dingess/Hartman.

2.  Advise the Veteran that taking 
photographs of the skin peeling on his 
hands or feet when it occurs and 
submitting such photographs would aid in 
the consideration of his claim.  Advise 
him to also seek medical treatment when 
the peeling is active and submit the 
report of treatment or provide sufficient 
information for VA to obtain such report.  

3.  Obtain copies of all pertinent VA 
treatment records dating since November 
2007 from Tampa, Florida VA healthcare 
system and Northampton, Massachusetts VA 
healthcare system.

4.  Thereafter, schedule the Veteran for 
a VA cold injury protocol examination by 
a physician to determine the nature and 
etiology of any currently present 
residuals of cold injury to the hands and 
feet.  To the extent practicable, an 
attempt should be made to schedule the 
examination during the fall months.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests (to 
include any tests necessary to determine 
whether there are any vascular or 
neurological manifestations indicating 
the presence of residuals of cold injury 
to the hands and feet) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically note whether 
the skin on the Veteran's hands and/or 
feet is peeling, and if so, indicate 
whether or not this is a manifestation of 
residuals of a cold injury.  If the 
Veteran is not currently experiencing 
peeling of such skin, the examiner should 
so state.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (ie. a 50 percent or 
better probability) that the Veteran 
suffers from cold injury residuals to his 
hands and/or feet which is etiologically 
related to service.  The examiner should 
set forth the rationale for all opinions 
expressed and conclusions reached.  

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




